J-S38037-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                    Appellee             :
                                         :
           v.                            :
                                         :
JEFFREY ROBERT ADAMS, JR.,               :
                                         :
                    Appellant            :           No. 1772 MDA 2014

     Appeal from the Judgment of Sentence entered on March 24, 2014
         in the Court of Common Pleas of Northumberland County,
               Criminal Division, No. CP-49-CR-0000329-2012

BEFORE: WECHT, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JULY 16, 2015

     Jeffrey Robert Adams, Jr. (“Adams”) appeals from the judgment of

sentence imposed following his convictions of burglary and criminal trespass.

See 18 Pa.C.S.A. §§ 3502(a)(1), 3503(a)(1)(i). We affirm.

     On November 8, 2011, Thomas McDonald (“McDonald”) was awoken

by a noise in his kitchen at 5:00 a.m. McDonald proceeded downstairs and

observed Adams rattling pill bottles. McDonald asked Adams what he was

doing in his home, after which Adams ran out the front door with over

$500.00 worth of prescription medication in his sweatshirt. McDonald then

directed his fiancé, Stella Sheesley (“Sheesley”), to call the police.   Both

McDonald and Sheesley walked to the front porch and observed Adams

standing in a well-lit alleyway that ran between McDonald’s home and a

neighbor’s house.
J-S38037-15


      Adams was arrested and charged with burglary, criminal trespass,

theft, and receiving stolen property.   On December 9, 2013, a jury found

Adams guilty of burglary and criminal trespass, and not guilty of theft or

receiving stolen property.   On March 24, 2014, the trial court sentenced

Adams to eighteen months to five years in prison on the burglary conviction,

and a concurrent prison term of one month to four years on the criminal

trespass charge. Adams filed Post-Sentence Motions, which were denied.

      On October 17, 2014, Adams filed a timely Notice of Appeal. Adams

filed a court-ordered Pennsylvania Rule of Appellate Procedure 1925(b)

Concise Statement.

      On appeal, Adams raises the following questions for our review:

      I. Whether the verdict of the jury was insufficient as a matter of
      law to sustain [Adams’s] conviction[s]?

      II. Whether the verdict of the jury was contrary to the weight of
      the evidence?

      III. Whether the lower court erred in denying [the] post trial
      motion for arrest of judgment where [Adams] was found guilty
      of burglary and not guilty of theft?

Brief for Appellant at 3 (capitalization omitted, questions re-ordered).

      In his first claim, Adams contends that the evidence was insufficient to

support his convictions. Id. at 3, 7. Adams asserts that mere presence at

the scene of a crime is insufficient to prove criminal intent.       Id. at 7.

Further, Adams argues that the eyewitness testimony at trial was insufficient

to prove criminal intent for his convictions because the testimony that he



                                  -2-
J-S38037-15


was seen in McDonald’s home was not supported by physical evidence. Id.

Specifically, Adams claims that no doors or windows were broken; the house

was not ransacked; and no stolen items were recovered. Id.

      Our standard of review for a sufficiency of the evidence challenge is as

follows:

      When reviewing a sufficiency of the evidence claim, an appellate
      court, viewing all the evidence and reasonable inference
      therefrom in the light most favorable to the Commonwealth as
      the verdict winner, must determine whether the evidence was
      sufficient to enable the fact finder to find that all of the elements
      were established beyond a reasonable doubt.

Commonwealth v. Hawkins, 701 A.2d 492, 499 (Pa. 1997) (citation

omitted).   Further, the Commonwealth can sustain its burden of proving

every element of the crime beyond a reasonable doubt by using wholly

circumstantial evidence. Commonwealth v. Johnson, 833 A.2d 260, 263

(Pa. Super. 2003).

      In order to sustain a burglary conviction, the Commonwealth must

prove that the person, with the intent to commit a crime therein, “enters a

building or occupied structure, or separately secured or occupied portion

thereof that is adapted for overnight accommodations in which at the time of

the offense any person is present.” 18 Pa.C.S.A. § 3502(a)(1). In order to

sustain a criminal trespass conviction, the Commonwealth must prove a

person “(i) enters, gains entry by subterfuge or surreptitiously remains in

any building or occupied structure or separately secured or occupied portion

thereof.” Id. § 3503(a)(1)(i).


                                   -3-
J-S38037-15


     Here, the evidence at trial indicated that Adams was living with

McDonald’s next-door neighbor. N.T., 12/9/13, at 22-23. McDonald spoke

to Adams prior to the night of the burglary.      Id.   On the night of the

burglary, McDonald identified Adams as the person in the kitchen putting pill

bottles in the front pocket of his sweatshirt.1 Id. at 26. McDonald stated

that, due to a recurring problem with the door jam, Adams could have

pushed the door open even if it was locked at the time of entry. Id. at 26.

Further, McDonald testified that his apartment and the apartment where

Adams was living are identical, so Adams need not be familiar with the

victim’s apartment to know his way around. Id. at 27.

     The evidence presented at trial, viewed in a light most favorable to the

Commonwealth, was sufficient to sustain Adams’s burglary conviction. See

Commonwealth v. Diggs, 949 A.2d 873, 878 (Pa. 2008) (holding that

testimonial evidence was sufficient to support a burglary conviction where

the defendant, a neighbor of the victim, entered the victim’s home without

permission); see also Commonwealth v. Lease, 703 A.2d 506, 509 (Pa.

Super. 1997) (stating that “[o]nce an [a]ppellant has entered a private

residence by criminal means[,] we can infer that [a]ppellant intended a

criminal purpose based upon the totality of the circumstances.”).

     Further, we conclude that the evidence of non-permissive entry

presented at trial was sufficient to sustain Adams’s criminal trespass

1
  Sheesley also identified Adams, as he stood in the alleyway between
McDonald’s home and the neighboring apartment. N.T., 12/9/13, at 33.


                                 -4-
J-S38037-15


conviction.   See Commonwealth v. Schwartz, 615 A.2d 350, 361 (Pa.

Super. 1992) (stating that evidence is sufficient to support a criminal

trespass conviction where the appellant entered the premises without

permission). Moreover, evidence of destruction of property is not required

to sustain a burglary or criminal trespass conviction.        See 18 Pa.C.S.A.

§ 3502(a)(1); id. § 3503(a)(1)(i); see also Schwartz, 615 A.2d at 361

(holding that evidence of smashed windows or broken panes did not have to

be presented to support a conviction of criminal trespass).

      In his second claim, Adams contends that his convictions of burglary

and criminal trespass were against the weight of the evidence.          Brief for

Appellant at 5-6. Adams argues that he was never inside McDonald’s home,

because the door sustained no damage and the home was not ransacked.

Id. Based on this evidence, Adams further argues that he could not have

known where the medicines were kept inside the home.              Id.    Adams

contends that the trial court should have given more weight to this evidence,

and that the verdict shocks one’s sense of justice. Id.

      Our standard of review for a weight of the evidence challenge is

as follows:

      The determination of whether to grant a new trial because the
      verdict is against the weight of the evidence rests within the
      discretion of the trial court, and we will not disturb that
      discretion absent an abuse of discretion.        Where issues of
      credibility and weight of the evidence are concerned, it is not the
      function of the appellate court to substitute its judgment based
      on a cold record for that of the trial court. The weight to be
      accorded conflicting evidence is exclusively for the fact finder,


                                  -5-
J-S38037-15


      whose findings will not be disturbed on appeal if they are
      supported by the record. A claim that the evidence presented at
      trial was contradictory and unable to support the verdict requires
      the grant of a new trial only when the verdict is so contrary to
      the evidence as to shock one’s sense of justice.

      It must be emphasized that it is not for this Court or any
      appellate court to view the evidence as if it was the jury. Our
      purview is extremely limited and is confined to whether the trial
      court abused its discretion in finding that the jury verdict did not
      shock its conscience. Thus, appellate review of a weight claim
      consists of a review of the trial court’s exercise of discretion, not
      a review of the underlying question of whether the verdict is
      against the weight of the evidence.

Commonwealth v. Santiago, 980 A.2d 659, 663-64 (Pa. Super. 2009)

(citations omitted).

      Here, the jury, as fact-finder, was free to believe the testimony of

McDonald and Sheesley, and we will not disturb this finding on appeal. See

N.T., 12/9/13, at 87; see also Commonwealth v. Hunzer, 868 A.2d 498,

506 (Pa. Super. 2005) (stating that the weight of the evidence is exclusively

for the finder of fact, who determines credibility and is free to believe all,

part, or none of the evidence).    We discern no abuse of discretion by the

trial court in denying the weight of the evidence claim, and the verdict is not

so contrary to the evidence as to shock one’s sense of justice.               See

Santiago, 980 A.2d at 663-64.

      In his third claim, Adams argues that the trial court should have

granted a motion for arrest of judgment on the burglary conviction. Brief for

Appellant at 9-10. Adams argues that he is not guilty of burglary because

the jury found him not guilty of theft. Id.


                                   -6-
J-S38037-15


      However, it is well settled that inconsistent verdicts may be issued and

reviewing courts may not draw factual inferences from the jury’s decision.

See Commonwealth v. Moore, 103 A.3d 1240, 1249 (Pa. 2014). Further,

as noted above, the evidence was sufficient to support the burglary

conviction.   See Commonwealth v. Miller, 35 A.3d 1206, 1208-09 (Pa.

2012) (holding that inconsistent verdicts are allowed to stand where the

evidence is sufficient to support the conviction); Lease, 703 A.2d at 509

(stating that the Commonwealth does not need to prove the underlying

crime theft to sustain a burglary conviction). Thus, Adams’s contention that

the trial court should have granted a motion for arrest of judgment is

without merit.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/16/2015




                                 -7-